Detailed Action
This action in response application filed on 04/25/2021, which is continuation of 16/898738 (now U.S. patent #10990749) filed on 06/11/2020, which is continuation of 15/973408 (now U.S. patent #10685169) filed on 05/07/2018, which claims priority to provisional application 62/502852 filed on 05/08/2017.   
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Claims 1-15 are rejected.

Information Disclosure Statement
The information disclosure Statement (IDS) submitted on 04/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS statements are being considered by the examiner.

Drawings
The drawings submitted on 04/25/2021 are accepted. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Independent claims 1, 8, and 15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 4 and 15 of U.S. Patent No. #10685169 B2 in view of Skrobotov (US 2015/0350029 A1, referred heireinafter as “Skrobotov”).  In particular, all limitations of claims 1, 8, 15 are disclosed by corresponding claims 1, 4, and 15 of U.S. Patent No. #10685169 B2 except for the limitations of:
[receiving a selection of presentation, the presentation having a plurality of display portions that were linked to a plurality of comment messages] during a previous presentation (claim 1, claim 8)
[command to reprise a presentation, the presentation having a plurality of display portions that were linked to the plurality of comment messages] during a previous presentation (claim 15)
However, Skrobotov (0036, 0054, 0146-0159) discloses the above limitations, where Skrobotov specifically discloses recording/replaying presentation and associated/linked comments based on user input/selections.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to include the teachings of Skrobotov as noted above. This would have obvious with predicable results of reviewing, replaying, analyzing previous presentations using the recorded presentations in order to improve next presentation as disclosed by Skrobotov (0147).
Additional, claims 4-5, 11-12 are disclosed by claims 2-3, 5-6 of U.S. Patent No. #10685169 B2 as shown by the table below and are therefore rejected under the same rational as set forth claims 1, 8, and 15. 

Similarly, independent claims 1, 8, and 15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 4 and 15 of US Patent #10990749 B2 in view of Skrobotov (US 2015/0350029 A1, referred heireinafter as “Skrobotov”).  In particular, all limitations of claims 1, 8, 15 are disclosed by corresponding claims 1, 4, and 15 of US Patent #10990749 B2 except for the limitations of:
[receiving a selection of presentation, the presentation having a plurality of display portions that were linked to a plurality of comment messages] during a previous presentation (claim 1, claim 8)
[command to reprise a presentation, the presentation having a plurality of display portions that were linked to the plurality of comment messages] during a previous presentation (claim 15)
However, Skrobotov (0036, 0054, 0146-0159) discloses the above limitations, where Skrobotov specifically discloses recording/replaying presentation and associated/linked comments based on user input/selections.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to include the teachings of Skrobotov as noted above. This would have obvious with predicable results of reviewing, replaying, analyzing previous presentations using the recorded presentations in order to improve next presentation as disclosed by Skrobotov (0147).
Additional, claims 4-5, 11-12 are disclosed by claims 2-3, 5-6 of US Patent #10990749 B2 as shown by the table below and are therefore rejected under the same rational as set forth claims 1, 8, and 15. 

Current application 
US Patent #10685169 B2
US Patent #10990749 B2
Claim 1 
Claim 1 
Claim 1
Claim 4
Claim 2
Claim 2
Claim 5
Claim 3
Claim 3
Claim 8
Claim 4
Claim 4
Claim 11
Claim 5
Claim 5
Claim 12
Claim 6
Claim 6
Claim 15
Claim 15
Claim 15


    
Allowable Subject Matter
	Claims 1-15 would be allowable if rewritten to overcome above cited rejections and/or via submission of a terminal disclaimer as noted above.  Reasons for allowance will held abeyance until all the matters in the prosecution is closed. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	See form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached at 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144